Citation Nr: 0719648	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-02 647	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a thyroid carcinoma has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1980 to March 
1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2003 rating action that denied service 
connection for a thyroid carcinoma on the grounds that new 
and material evidence to reopen the claim had not been 
received.

In January 2007, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO denied service connection for a thyroid carcinoma 
by rating action of September 1994; the appellant perfected 
an appeal from that determination in July 1995, and the RO 
confirmed and continued the denial by rating action of August 
1995, but he withdrew his appeal in January 1996.

2.  Additional evidence received since the August 1995 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a thyroid carcinoma, or raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the RO's final August 1995 rating 
action is not new and material, and the criteria for 
reopening the claim for service connection for a thyroid 
carcinoma are not met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

August 2003 pre-rating and April 2005 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claim, and the 2003 letter informed him 
of what was needed to establish entitlement to service 
connection on the basis of new and material evidence.   
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  They further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get.  The 2005 RO letter requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that these 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi,   16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
veteran prior to the October 2003 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the December 2006 
RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and extensive 
post-service VA and private medical records.  A transcript of 
the veteran's January 2007 Board hearing testimony is of 
record, and has been considered in adjudicating this appeal.  
At the hearing, the veteran submitted photographs reportedly 
showing him present on the territory of the Marshall Islands 
during his military service, accompanied by a waiver of his 
right to have the RO initially consider that evidence.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
Received in May 2005 was a statement from the veteran that he 
had no additional medical evidence to submit.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although in 
July 2005 the veteran's representative requested that this 
case be remanded to the RO to obtain the logs of the ship 
aboard which he veteran served, the Board finds that this is 
not necessary, as the RO has already considered the matter of 
whether the veteran was exposed to ionizing radiation in 
service, and obtained sufficient documentation in this regard 
in the form of a September 1994 statement from the U.S. Navy 
Dosimetry Center.
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a compensable degree within 1 year after service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by 3 different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997). There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R.         § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service. "Radiation-risk activity" is 
defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on 6 August 1945 and ending on 1 July 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period 6 August 1945 to      
1 July 1946; or certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska. See 38 C.F.R. § 
3.309(d)(ii).

In this case, the veteran had thyroid cancer.  Thus, he had 
one of the cancers listed in 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) that are subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c).  Therefore, the 
remaining question for the RO to have considered was whether 
the veteran was a "radiation-exposed veteran," as defined 
above.

The veteran did not serve prior to November 1980.  Thus, he 
did not serve in Hiroshima or Nagasaki, or on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, Oak Ridge, Tennessee, or on Amchitka 
Island, Alaska.  As such, the RO determined that the veteran 
did not participate in a radiation-risk activity, as that 
term is defined by regulation.

As the veteran in this case did not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d) (See McGuire v. West, 11 Vet. App. 274 (1998), the 
RO thus found that he was not entitled to the presumption of 
service connection for thyroid cancer based on radiation 
exposure.  38 C.F.R.           § 3.309(d).

As noted above, 38 C.F.R. § 3.311(b) provides a list of 
radiogenic diseases, i.e., diseases which may be induced by 
ionizing radiation.  These diseases, while not accorded the 
benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the VA Under 
Secretary for Benefits for a determination as to whether it 
was at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of these provisions shows that thyroid cancer is 
listed under 38 C.F.R. § 3.311 as a potentially "radiogenic 
disease."  However, a causal link must be demonstrated 
between radiation exposure in service and the subsequent 
development of a thyroid carcinoma; causation is not 
presumed, but must be shown.  

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
thyroid cancer, following separation from service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service, an assessment will be made as to 
the size and nature of the radiation dose.  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  If it 
is determined that the veteran was exposed to ionizing 
radiation as a result participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 to July 1946, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the VA Under Secretary for 
Benefits for a determination as to whether such disease 
resulted from exposure to ionizing radiation in service.  38 
C.F.R. § 3.311.

The VA Under Secretary for Benefits is to consider the claim 
with reference to specified factors, and may request an 
advisory medical opinion from the VA Under Secretary for 
Health.  If, after consideration, the VA Under Secretary for 
Benefits determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the VA Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

Under 38 C.F.R. § 3.311(a)(2)(iii), in all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  These records would then be forwarded to the VA 
Under Secretary for Health, who would be responsible for 
preparing a dose estimate, to the extent feasible, based on 
available methodologies.

The RO previously considered and denied the veteran's claim 
for service connection for a thyroid carcinoma in September 
1994, which contended that such cancer was due to exposure to 
ionizing radiation while visiting the Marshall Islands on 
shore leave while aboard the U.S. Coast Guard cutter Mallow 
(WLB 396).  The veteran perfected an appeal from that 
determination in July 1995, and the RO confirmed and 
continued the denial by rating action of August 1995, but he 
withdrew his appeal in January 1996.  See 38 U.S.C.A. § 7105 
(West 2002).

The evidence previously considered included the service 
records, which showed that the veteran had not been exposed 
to ionizing radiation.  Post-service January 1993 private 
hospital records showed that the veteran underwent a total 
thyroidectomy for extensive papillary thyroid carcinoma.  A 
September 1994 statement from the U.S. Naval Dosimetry Center 
noted that there were no records of the veteran ever having 
received occupational exposure to ionizing radiation in 
service.  On that record, the RO by rating action of 
September 1994 found that the veteran's thyroid carcinoma was 
not incurred in or aggravated by service, may not be presumed 
to have been so incurred, and was not shown to be the result 
of exposure to ionizing radiation.  That rating action was 
confirmed and continued by an August 1995 rating action.

As the veteran withdrew his appeal of the September 1994 and 
August 1995 rating actions in January 1996, they are final as 
to the evidence then of record, and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R.         
§§ 3.104(a), 20.302, 20.1103.

However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The current application to reopen the 
claim was filed in July 2003.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the August 1995 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final August 1995 denial constitutes new 
and material evidence to reopen the claim for service 
connection for a thyroid carcinoma.

The additional evidence added to the record since that rating 
action - including copies of articles from a veterans service 
organization publication, a copy of a 1994 article from the 
Marshall Islands Journal, a copy of an internet history of 
the Bikini Atoll in the Marshall Islands, copies of internet 
articles from the Mayo Clinic, the Memorial Sloan-Kettering 
Cancer Center, and the National Cancer Institute on thyroid 
cancer, and from the History Channel on Bikini Atoll and the 
Marshall Islands - does not mention the veteran, show that he 
was exposed to ionizing radiation during his military service 
or that his thyroid carcinoma was of service origin, or 
contain a medical opinion linking his thyroid carcinoma to 
military service or any incident thereof.  

The only other evidence added to the record consists of the 
veteran's testimony at his January 2007 Board hearing and 
various statements, and photographs reportedly showing him 
present on the territory of the Marshall Islands during his 
military service.  To the extent that such assertions are 
reiterations of previously advanced assertions, the Board 
finds that such evidence does not, by definition, constitute 
new evidence to reopen the claim.  

On that record, the Board concludes that the additional 
evidence associated with the claims folder since the RO's 
August 1995 rating action is either cumulative or redundant 
of evidence previously of record, or does not, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for a thyroid carcinoma, or raise a 
reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that none 
of the additional evidence added to the claims folder since 
the August 1995 RO denial constitutes new and material 
evidence to reopen the claim for service connection for a 
thyroid carcinoma.  Therefore, the August 1995 rating action 
remains final as to that issue, and the Board must deny the 
appeal.  Since the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the "benefit-of-the-doubt" 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a thyroid carcinoma has not been received, the 
appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


